Case 2:17-cv-02806-SHM-cgc Document 109 Filed 11/17/20 Page 1 of 19             PageID 1661



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

                                           )
  D.B., A MINOR, BY AND THROUGH            )
  HIS NEXT FRIEND AND MOTHER               )
  ANTOINETTE LUNDY,                        )
                                           )
        Plaintiff,                         )
                                           )
  v.                                       ) No. 17-cv-02806-SHM-cgc
                                           )
  SHELBY COUNTY HEALTH CARE                )
  CORPORATION AND UNITED STATES            )
  OF AMERICA,                              )
                                           )
        Defendants.

   ORDER GRANTING UNITED STATES OF AMERICA’S MOTION FOR SUMMARY
                             JUDGMENT

        Plaintiff brings this medical malpractice action against

  the     United   States     of    America      as     substitute      party     (the

  “Government”)      and    Shelby      County        Health    Care    Corporation

  (“SCHCC”). (D.E. No. 38.) Plaintiff sues the Government under

  the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b) and 2671, et

  seq.,     (the    “FTCA”).       Plaintiff      sues     SCHCC       for   medical

  malpractice      under    Tennessee    law.     Before       the   Court   is    the

  Government’s Motion for Summary Judgment (the “Motion”), filed

  on May 28, 2020. (D.E. No. 76.) Plaintiff has responded, the

  Government has replied, Plaintiff has filed a sur-reply, the

  Government has filed a sur-sur-reply, and the Motion is ripe
Case 2:17-cv-02806-SHM-cgc Document 109 Filed 11/17/20 Page 2 of 19     PageID 1662



  for   consideration.     (D.E.   Nos.   80,    87,   93,   97.)   For    the

  following reasons, the Motion is GRANTED.

  I.    Background

        D.B., Plaintiff Antoinette Lundy’s minor child, on whose

  behalf she brings this action, sustained injuries because of

  allegedly negligent conduct during his delivery on May 2, 2014.

  (Amended Complaint, D.E. No. 38 at 447-48.)1

        On   April   28,   2017,   pursuant     to   Tennessee   law,   Lundy

  notified the health care providers responsible for her and

  D.B.’s care that she intended to sue them. (D.E. No. 4-1 at

  183-84.) Christ Community Health Services, Inc. (“CCHS”) and

  its employees Dr. William G. Mullinax, Dr. Ellisa Rausch Krumm,

  and Dr. David Jordan Paslay (the “doctors”) were among the

  parties notified. (Id.) On or before May 19, 2017, the United

  States Department of Health and Human Services (“HHS”) sent a

  letter to Lundy. (D.E. No. 16-2 at 381.) HHS informed Lundy

  that it had learned of her intent to sue CCHS employees, that

  those employees might have been federal employees at the time

  they provided care, and that, if so, the FTCA would be her

  exclusive remedy against them. (Id.)

        On August 22, 2017, Lundy sued CCHS, the doctors, and

  SCHCC for medical malpractice in Tennessee state court. (D.E.


  1
    Unless otherwise noted, all pin cites for record citations are to
  the “PageID” page number.

                                      2
Case 2:17-cv-02806-SHM-cgc Document 109 Filed 11/17/20 Page 3 of 19     PageID 1663



  No. 4-1 at 176.) Lundy served CCHS through its registered agent

  on September 1, 2017. (D.E. No. 4 at 173.) CCHS notified the

  Government of Lundy’s suit on September 20, 2017. (Id. at 172.)

  The Government filed a response on September 27, 2017. (D.E.

  No. 4-1 at 327-28.) In its response, the Government said it had

  not yet determined whether CCHS and the doctors were federal

  employees when they cared for Lundy and D.B. and, as a result,

  did     not   yet    know   whether   federal   law   would     require   the

  Government to enter a substitution of party. (Id.) On October

  13, 2017, while her case was pending in state court, Lundy

  filed    an   FTCA    administrative   claim    against   the   Government.

  (D.E. No. 20 at 393.)

        CCHS removed to this Court on November 3, 2017, under 42

  U.S.C. § 233(l)(2). (D.E. No. 4.) On December 6, 2017, after

  determining that CCHS and the doctors were federal employees at

  all relevant times, the Government moved to substitute itself

  as defendant in place of CCHS and the doctors. (D.E. No. 12 at

  361-62.) The Court granted the Government’s motion on December

  11, 2017. (D.E. No. 15.) The next day the Government filed a

  motion to dismiss for lack of jurisdiction, noting that Lundy

  had failed to exhaust her administrative remedies as required

  by the FTCA. (D.E. No. 16 at 370.) The Court granted the

  Government’s motion on February 16, 2018, dismissing the case

  against the Government without prejudice. (D.E. No. 29.)

                                         3
Case 2:17-cv-02806-SHM-cgc Document 109 Filed 11/17/20 Page 4 of 19              PageID 1664



         On June 28, 2018, Lundy filed a motion for leave to amend

  her Complaint to add the Government as a defendant. (D.E. No.

  35.)    She    represented       that    she     had     completed       the     FTCA

  administrative         claims      process       and     received        a     final

  determination     denying       her    claim.    (Id.    at    427.)   The     Court

  granted Lundy’s motion. (D.E. No. 36.) Lundy filed her Amended

  Complaint on July 19, 2018, naming the Government and SCHCC as

  defendants. (D.E. No. 38.)

         On October 30, 2018, the Government filed a Motion to

  Dismiss.      (D.E.     No.     58.)    The     Government      contended        that

  Tennessee’s health care liability statute of repose deprived

  the Court of jurisdiction over the Government. (Id. at 696);

  Tenn. Code Ann. §§ 29-26-116(a)(3) and 29-26-121(c).

         The Court denied the Government’s motion because Lundy’s

  initial complaint had been filed before the deadline imposed by

  the statute of repose, the initial complaint had been dismissed

  for reasons not extinguishing her right of action, and the

  amended complaint had been filed within one year of the order

  of   dismissal,       which   satisfied       Tennessee’s      savings       statute.

  (D.E. No. 61 at 740-41.)

         On May 28, 2020, the Government filed the instant Motion.

  (D.E.   No.   76.)     The    Government      argues    that   Lundy     failed    to

  satisfy the FTCA’s two-year statute of limitations for filing

  an administrative claim with the federal agency, (Id. at 783),

                                           4
Case 2:17-cv-02806-SHM-cgc Document 109 Filed 11/17/20 Page 5 of 19             PageID 1665



  which would “forever bar[]” her claim against the Government,

  28 U.S.C. § 2401(b). D.B. was injured on May 2, 2014, and the

  Government      contends     that    the       latest   date    the    statute    of

  limitations could have begun to run was May 19, 2014, the date

  D.B. was released from the hospital. (D.E. No. 76 at 793.) The

  Government contends that the two-year statute of limitations

  for filing an administrative claim had run by May 19, 2016, and

  that   Plaintiff      did   not     file   an    administrative       claim    until

  October 13, 2017. (Id. at 793-94.) Plaintiff agrees that the

  statute    of     limitations        had       run   before     she    filed     her

  administrative claim, but argues that the statute should be

  equitably tolled. (See Pl.’s Resp., D.E. No. 80 at 858.)

  II.    Jurisdiction

         The Court has federal-question jurisdiction over Lundy’s

  claim against the Government. Under 28 U.S.C. § 1331, United

  States district courts have original jurisdiction “of all civil

  actions arising under the Constitution, laws, or treaties of

  the United States.” This action was removed under 42 U.S.C. §

  233(l)(2),      and    the     Court       has       original    and     exclusive

  jurisdiction under 42 U.S.C. § 233(g)(1)(A).

         The Court has supplemental jurisdiction over Lundy’s claim

  against SCHCC under 28 U.S.C. § 1367(a). That claim derives

  from a “common nucleus of operative fact” with Lundy’s claim

  against the Government. United Mine Workers of Am. v. Gibbs,

                                             5
Case 2:17-cv-02806-SHM-cgc Document 109 Filed 11/17/20 Page 6 of 19   PageID 1666



  383 U.S. 715, 725 (1966); Soehnlen v. Fleet Owners Ins. Fund,

  844 F.3d 576, 588-89 (6th Cir. 2016).

  III. Standard of Review

        Under Federal Rule of Civil Procedure 56, on motion of a

  party, the court “shall grant summary judgment if the movant

  shows that there is no genuine dispute as to any material fact

  and the movant is entitled to judgment as a matter of law.”

  Fed. R. Civ. P. 56(a). “[T]he moving party is entitled to

  summary judgment when the nonmoving party ‘fails to make a

  showing sufficient to establish the existence of an element

  essential to that party’s case, and on which that party will

  bear the burden of proof at trial.’” George v. Youngstown State

  University, 966 F.3d 446, 458 (6th Cir. 2020) (quoting Celotex

  Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)).

        The non-moving party has the duty to point out specific

  evidence in the record sufficient to justify a jury decision in

  her favor. See Fed. R. Civ. P. 56(c)(1); InterRoyal Corp. v.

  Sponseller, 889 F.2d 108, 111 (6th Cir. 1989). When confronted

  with a properly supported motion for summary judgment, the non-

  moving party must set forth specific facts showing that there

  is a genuine dispute for trial. See Fed. R. Civ. P. 56(c). A

  genuine dispute for trial exists if the evidence is “‘such that

  a reasonable jury could return a verdict for the nonmoving

  party.’” See Wasek v. Arrow Energy Servs., 682 F.3d 463, 467

                                      6
Case 2:17-cv-02806-SHM-cgc Document 109 Filed 11/17/20 Page 7 of 19                     PageID 1667



  (6th Cir. 2012) (quoting Anderson v. Liberty Lobby, Inc., 477

  U.S.    242,     248      (1986)).        “[I]n    order    to     survive      a    summary

  judgment motion, the non-moving party ‘must do more than simply

  show that there is some metaphysical doubt as to the material

  facts.’” Lossia v. Flagstar Bancorp, Inc., 895 F.3d 423, 428

  (6th Cir. 2018) (quoting Matsushita Elec. Indus. Co. v. Zenith

  Radio Corp., 475 U.S. 574, 586 (1986)).

         Although summary judgment must be used carefully, it “is

  an integral part of the Federal Rules as a whole, which are

  designed       to      secure        the    just,        speedy,     and       inexpensive

  determination          of    every    action[,]       rather       than    a    disfavored

  procedural shortcut.” FDIC v. Jeff Miller Stables, 573 F.3d

  289,     294   (6th         Cir.    2009)     (internal      quotation          marks       and

  citations omitted).

  IV.    Analysis

         The FTCA is the exclusive remedy for victims of the torts

  of    United   States        employees.       28    U.S.C.    §    2679(a);         Himes    v.

  United    States,         645      F.3d    771,    776    (6th     Cir.    2011).       As    a

  condition of this waiver of sovereign immunity, Congress has

  imposed a statute of limitations for FTCA claims. United States

  v.    Kubrick,      444     U.S.     111,   117-18       (1979);    see    28       U.S.C.    §

  2401(b). That statute must be strictly enforced. Kubrick, 444

  U.S. at 117-18; Chomic v. United States, 377 F.3d 607, 615 (6th

  Cir. 2004) (“[T]he statute of limitations in § 2401(b) must be

                                                7
Case 2:17-cv-02806-SHM-cgc Document 109 Filed 11/17/20 Page 8 of 19         PageID 1668



  strictly construed”); see Lehman v. Nakshian, 453 U.S. 156,

  160-61 (1981) (“[T]his Court has long decided that limitations

  and conditions upon which the Government consents to be sued

  must be strictly observed and exceptions thereto are not to be

  implied.”) (internal quotations omitted).

        The Supreme Court, in United States v. Kwai Fun Wong, 575

  U.S. 402 (2015), made clear that equitable tolling is available

  as an exception to the statute of limitations for FTCA claims.

  Id.   at   420   (“[W]e     hold   that         the   FTCA’s    time   bars    are

  nonjurisdictional     and    subject       to    equitable     tolling.”).     The

  Sixth Circuit has cautioned that courts should apply equitable

  tolling to FTCA claims “sparingly.” Ayers v. United States, 277

  F.3d 821, 828 (6th Cir. 2002). There is a presumption against

  equitable tolling for claims against the United States. See

  Irwin v. Dep’t of Veterans’ Affairs, 498 U.S. 89, 96 (1990)

  (“Because the time limits imposed by Congress in a suit against

  the Government involve a waiver of sovereign immunity, it is

  evident that no more favorable tolling doctrine may be employed

  against    the   Government    than    is       employed   in    suits   between

  private litigants.”); see also Schappacher v. United States,

  475 F. Supp. 2d 749, 755 (S.D. Ohio 2007) (“[T]here                           is a

  rebuttable presumption that equitable tolling does not apply to

  suits against the United States”). The burden to establish



                                         8
Case 2:17-cv-02806-SHM-cgc Document 109 Filed 11/17/20 Page 9 of 19            PageID 1669



  equitable tolling is on the party seeking it. Robertson v.

  Simpson, 624 F.3d 781, 784 (6th Cir. 2010).

         When determining whether the statute of limitations for an

  FTCA claim has been equitably tolled, the Sixth Circuit applies

  a    case-by-case     analysis      that        focuses   on   five   factors.   See

  Truitt v. County of Wayne, 148 F.3d 644, 648 (6th Cir. 1998).

  They are: “(1) the plaintiff’s lack of notice of the filing

  requirement; (2) the plaintiff’s lack of constructive knowledge

  of the filing requirement; (3) the plaintiff’s diligence in

  pursuing      her    rights;     (4)   an       absence   of   prejudice    to   the

  defendant; and (5) the plaintiff’s reasonableness in remaining

  ignorant      of    the    particular      legal     requirement.”     Jackson    v.

  United States, 751 F.3d 712, 719 (6th Cir. 2014). Those factors

  are neither comprehensive nor material in all cases, and “a

  litigant’s failure to meet a legally-mandated deadline due to

  unavoidab[le] ... circumstances beyond that litigant’s control

  is    often    the        most   significant        consideration      in   courts’

  analyses, rather than any particular factor of the five-part

  standard.” Zappone v. United States, 870 F.3d 551, 556 (6th

  Cir. 2017) (internal quotations omitted).

         A.     Plaintiff was not reasonable in remaining ignorant of
                the requirement to file a timely administrative
                claim.

         The reasonableness of a plaintiff’s ignorance of the legal

  requirement to file a timely claim depends on whether plaintiff

                                              9
Case 2:17-cv-02806-SHM-cgc Document 109 Filed 11/17/20 Page 10 of 19              PageID 1670



  had the opportunity to know about the requirement, meaning

  actual       notice    or    constructive      knowledge,     and    plaintiff’s

  diligence in pursuing the claim. See Warren v. Highlands Reg’l

  Med. Ctr., No. 7:18-cv-00101-GFVT, 2019 WL 2250632, at *3 (E.D.

  Ky. May 24, 2019) (reasoning that constructive knowledge and

  lack    of    diligence      cut   against     reasonableness       of   remaining

  ignorant of statute of limitations); see also Kellom v. United

  States, No. 19-11622, 2020 WL 95805, at *6 (E.D. Mich. Jan. 8,

  2020) (considering the actual notice, constructive knowledge,

  and reasonableness factors together); Dann v. United States,

  No. 6:17-32-DCR, 2017 WL 3873702, at *3 (E.D. Ky. Sept. 5,

  2017)    (considering        the   diligence     and   reasonableness       factors

  together).

         Before May 19, 2016, the last date for her to file an

  administrative claim, Plaintiff had constructive knowledge that

  the     healthcare      providers     were      deemed     federal       employees.

  Plaintiff could have discovered their status with a reasonably

  diligent investigation into the possible defendants, making it

  unreasonable          that    Plaintiff       remained     ignorant        of     the

  requirement to file a timely claim.

                 1.     Plaintiff had constructive knowledge that CCHS
                        and Dr. Mullinax were deemed federal employees.

         Plaintiff argues that she had no constructive knowledge

  that    CCHS    and    Dr.    Mullinax    were    deemed    federal      employees


                                           10
Case 2:17-cv-02806-SHM-cgc Document 109 Filed 11/17/20 Page 11 of 19          PageID 1671



  because CCHS is and appears to be a religious facility. (Pl.’s

  Sur-Reply, D.E. No. 93 at 1445.) Plaintiff argues that she

  could have reasonably concluded that CCHS would not receive

  federal support because of the separation of church and state.

  (Id.)   Noting    the    lack    of       cases   dealing   specifically       with

  religious facilities, Plaintiff relies on Santos ex rel Beato

  v.   United    States,    559    F.3d       189   (3d   Cir.   2009),    for    the

  proposition that the private appearance of the facility affects

  whether there is constructive knowledge. (Pl.’s Sur-Reply, D.E.

  No. 93 at 1449-50.)

        The   court   in   Santos       applied     equitable    tolling    to    the

  plaintiff’s claims. Santos, 559 F.3d at 203. The healthcare

  provider      appeared   to     be    a    “private     clinic”   staffed      with

  “private actors,” which did not “alert[]” the plaintiff “to the

  need to explore their federal employment status.” Id. at 200-

  01. Critical to the court’s holding, however, was the lack of

  notice on the healthcare provider’s website. Id. at 201. The

  website alerted the public only that the provider received

  federal funding and not that the provider was deemed a federal

  facility. Id.

        The notice on CCHS’s website was different. It alerted the

  public that CCHS was deemed a federal facility. (See Pl.’s Sur-

  Reply, D.E. No. 93 at 1452.) The notice was clear that CCHS

  “has federal Public Health Service deemed status with respect

                                             11
Case 2:17-cv-02806-SHM-cgc Document 109 Filed 11/17/20 Page 12 of 19              PageID 1672



  to certain health or health-related claims, including medical

  malpractice claims, for itself and its covered individuals.”

  (Def.’s    Reply,      D.E.    87     at   1233.)      More    opaque    notices      on

  healthcare provider websites have alerted plaintiffs that the

  provider was deemed. See A.Q.C. ex rel. Castillo v. United

  States, 656 F.3d 135, 145 (2d Cir. 2011) (“[C]ommon sense—let

  alone years of experience in medical malpractice litigation—

  would alert a reasonable advocate to the possibility that a

  community     health       clinic      with      the    professed       mission        of

  ‘improv[ing]     the    health      status      of    underserved      communities’”

  would be covered by the FTCA).

        Although    Lundy       notes    that     the    notice    was    not    on    the

  website’s homepage and was not prominently displayed on other

  pages, (Pl.’s Sur-Reply, D.E. No. 93 at 1452), the notice was

  accessible to the public continuously prior to, during, and

  after the period available for Lundy to file her administrative

  claim, (Def.’s Reply, D.E. 87 at 1233); see Santos, 559 F.3d at

  203 (relying on the lack of “publicly available sources of

  information” to equitably toll the statute of limitations); cf.

  Warren, 2019 WL 2250632, at *3 (holding that, where notice was

  on the healthcare provider’s homepage, “the fact that such

  information      is     easily        obtainable        online      suggests         that

  [plaintiff’s]       lack      of    knowledge        results    from    a     lack    of



                                             12
Case 2:17-cv-02806-SHM-cgc Document 109 Filed 11/17/20 Page 13 of 19                PageID 1673



  diligence, and cuts against her ‘reasonableness in remaining

  ignorant of [that] particular legal requirement.’”).

         Plaintiff argues that she had no constructive knowledge

  that Dr. Mullinax was deemed a federal employee. (Pl.’s Sur-

  Reply, D.E. No. 93 at 1453.) Plaintiff points out that she had

  never    met    Dr.       Mullinax   before     he    delivered     D.B.   and    that,

  because Dr. Mullinax used a swear word during the delivery, it

  appeared he was not related to the religious provider CCHS.

  (Id.)

         Lundy        had    constructive       knowledge       of    Dr.    Mullinax’s

  relationship with CCHS. Lundy had seen another doctor from CCHS

  for her prenatal care. It would be reasonable to conclude that

  the doctor who delivered D.B., Dr. Mullinax, would be from the

  same organization as the doctor who provided Lundy’s prenatal

  care. (Def.’s Sur-Sur-Reply, D.E. No. 97 at 3); 2 see D.J.S.-W.

  by Stewart v. United States, 962 F.3d 745, 753 (3d Cir. 2020)

  (finding       plaintiff’s       counsel      responsible      for    understanding

  common    arrangements         between     doctors     and    healthcare     provider

  facilities).

                 2.     Plaintiff was not reasonably diligent.

         Due diligence is critical to preserve an FTCA case through

  equitable       tolling.      See    Irwin,     498    U.S.    at    96    (“We    have

  generally been much less forgiving in receiving late filings

  2
      PageID not available for this docket entry.

                                             13
Case 2:17-cv-02806-SHM-cgc Document 109 Filed 11/17/20 Page 14 of 19                      PageID 1674



  where    the     claimant     failed        to     exercise       due    diligence         in

  preserving his legal rights.”); see also Donahue v. United

  States, 634 F.3d 615, 629 (1st Cir. 2011) (“Due diligence is a

  prerequisite for equitable tolling.”). Any lack of diligence by

  her   attorneys     is    imputed      to    Lundy.       See    Mason       v.    Dep’t    of

  Justice, 39 F. App’x 205, 207 (6th Cir. 2002) (“[F]or purposes

  of determining whether equitable tolling applies, the actions

  of plaintiffs’ attorneys are attributable to their clients”);

  see also Arteaga v. United States, 711 F.3d 828, 835 (7th Cir.

  2013).

        Plaintiff argues that, because she sought and obtained

  counsel before the two-year statute of limitations had run, she

  was     diligent.      (Pl.’s       Sur-Reply,          D.E.    No.     93        at    1458.)

  Plaintiff’s then counsel closed her file, advising that it was

  too early to determine what damages D.B. had suffered. (Id. at

  1459.)    Although       it   may    have        been    too    early    to        determine

  damages, former counsel also had an obligation to research the

  possible defendants in the case. Hawver v. Nestorak, No. 13-

  11068,    2017    WL     2213571,     at    *6     (E.D.       Mich.    May       19,   2017)

  (“[D]iligence requires reasonable efforts on the part of a

  plaintiff to learn the legal identity and employment status of

  potential defendants”); see also Bazzo v. United States, 494 F.

  App’x 545, 548 (6th Cir. 2012) (“[Plaintiff] does not detail

  what steps counsel took to determine [the doctor]’s employment

                                              14
Case 2:17-cv-02806-SHM-cgc Document 109 Filed 11/17/20 Page 15 of 19                      PageID 1675



  status and, thus, does not explain how her affiliation with

  [the] federally funded [healthcare provider] would have eluded

  a reasonably diligent party.”).

        When     Plaintiff’s     attorneys           did   begin              to        research

  defendants     in   the    case,    they       located   an       address             for   Dr.

  Mullinax, which was available on the Tennessee Department of

  Health    website.     (Def.’s          Reply,    D.E.      No.        87        at    1239.)

  Plaintiff’s counsel used that address to send Dr. Mullinax

  notice of the suit on April 28, 2017. (Id.) That address was a

  CCHS address. (Id.) Had counsel exercised reasonable diligence

  earlier, the address would have alerted them that Dr. Mullinax

  was a CCHS employee. See D.J.S.-W. by Stewart, 962 F.3d at 753-

  54   (“[H]ad    [plaintiff’s]           counsel     visited       or    searched            the

  address to which his office sent the request to [the doctor],

  he would have discovered that it was a street address for [the

  deemed    healthcare       provider].”).          Even   after          locating            Dr.

  Mullinax’s CCHS address and using that address to notify him,

  Plaintiff waited six months before filing her administrative

  claim. (See D.E. No. 20 at 393.)

        Plaintiff     also   argues        that,    because     counsel            worked      to

  obtain    complete    copies       of     medical     records,         Plaintiff            was

  diligent. (Pl.’s Response, D.E. No. 80 at 867-68.) Although

  seeking medical records was one aspect of the diligence that

  supported equitable tolling in Santos, seeking medical records

                                            15
Case 2:17-cv-02806-SHM-cgc Document 109 Filed 11/17/20 Page 16 of 19   PageID 1676



  alone is insufficient where counsel did not also correspond

  with CCHS or visit CCHS’s facility. See Santos, 559 F.3d at 200

  (“[Plaintiff]’s     counsel    corresponded     with   [the      healthcare

  provider], obtained [plaintiff]’s medical records, visited [the

  healthcare provider’s] facility, and retained several expert

  witnesses.”); see also White by White v. United States, No.

  1:17-cv-882, 2018 WL 9944972, at *2 (W.D. Mich. Jan. 26, 2018)

  (“Taking all measures necessary to bring a state malpractice

  claim is insufficient to show diligence in FTCA cases.”).

        Plaintiff waited more than a year and a half after the

  statute had run before filing her administrative claim. She was

  not reasonably diligent.

        B.    Defendant would be prejudiced by equitably tolling
              the statute of limitations.

        Defendant argues that it has been prejudiced by the late

  filing because Lundy said that she had memory issues, which

  were likely exacerbated by the delay in filing. (Def.’s Reply,

  D.E. No. 87 at 1242.) Plaintiff argues that Defendant was not

  prejudiced by the delayed filing because there are no material

  issues Lundy failed to recall. (Pl.’s Sur-Reply, D.E. 93 at

  1459-60.)

        The possibility of litigating at all can be sufficient

  prejudice    to   preclude    equitable   tolling.     Warren,    2019   WL

  2250632, at *3 (“[I]t is apparent that should the Court toll


                                      16
Case 2:17-cv-02806-SHM-cgc Document 109 Filed 11/17/20 Page 17 of 19                PageID 1677



  the limitations period, the United States would be subject to

  all     the       expenses      associated         with     discovery      and    trial

  preparation”); Jackson v. United States, No. 12-10124, 2013 WL

  361010, at *6 (E.D. Mich. Jan. 30, 2013) (“Defendant would be

  prejudiced were the Court to apply equitable tolling. Defendant

  would be required to litigate a matter that unquestionably was

  filed beyond the limitations period and over which Congress did

  not intend to waive sovereign immunity.”), aff’d, 751 F.3d 712

  (6th Cir. 2014).

        Whether Defendant would be prejudiced is not determinative

  because no other factors support equitable tolling. See Baldwin

  Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 152 (1984) (“Although

  absence       of    prejudice      is     a     factor     to     be   considered    in

  determining whether the doctrine of equitable tolling should

  apply      once     a   factor    that        might   justify      such    tolling    is

  identified, it is not an independent basis for invoking the

  doctrine          and       sanctioning        deviations         from     established

  procedures.”).

        C.      The action against the                      remaining      defendant    is
                remanded to state court.

        The Court has discretion in deciding whether to exercise

  supplemental jurisdiction over Plaintiff’s claim against SCHCC.

  Plaintiff’s action is properly before this Court because the

  Government         is   a   defendant.        SCHCC   is    not   deemed    a    federal


                                                17
Case 2:17-cv-02806-SHM-cgc Document 109 Filed 11/17/20 Page 18 of 19      PageID 1678



  healthcare provider and did not remove based on diversity. See

  J.S.R. ex rel. Rojas Polanco v. Washington Hosp. Ctr. Corp.,

  667 F. Supp. 2d 83, 85 (D.D.C. 2009) (“The fact that Non-

  federal Defendants might have removed the case on the basis of

  diversity    is     irrelevant—that    factual    scenario    simply    never

  existed.”) (emphasis in original). Because the Court grants the

  Government’s Motion, no claim remains over which the Court had

  original jurisdiction. “[I]t is apparent that trial courts do

  possess some discretion to decide a pendent state law claim

  once the federal basis for jurisdiction is dismissed.” Province

  v. Cleveland Press Pub. Co., 787 F.2d 1047, 1055 (6th Cir.

  1986). That discretion is “minimal,” id., and “[t]his circuit

  has moved away from the position that the court has discretion

  to retain jurisdiction over a pendent state claim where the

  federal claim has been dismissed before trial.” Serv., Hosp.,

  Nursing Home and Pub. Emps. Union v Commercial Prop. Servs.,

  755 F.2d 499, 506 n.9 (6th Cir. 1985).

        The Court declines to exercise supplemental jurisdiction

  over Plaintiff’s claim against SCHCC. That claim is governed by

  Tennessee law, and Tennessee courts are better able to address

  it. See 28 U.S.C. § 1367(c) (“The district courts may decline

  to exercise supplemental jurisdiction . . . if . . . the

  district    court    has   dismissed    all   claims   over   which    it   has

  original jurisdiction”); United Mine Workers, 383 U.S. at 726

                                         18
Case 2:17-cv-02806-SHM-cgc Document 109 Filed 11/17/20 Page 19 of 19           PageID 1679



  (“[P]endent jurisdiction is a doctrine of discretion, not of

  plaintiff's right. . . . Needless decisions of state law should

  be avoided both as a matter of comity and to promote justice

  between the parties. . . . Certainly, if the federal claims are

  dismissed    before    trial,   .   .    .   the     state   claims   should    be

  dismissed as well.”).

        Plaintiff’s claim against SCHCC is REMANDED to the Circuit

  Court of Shelby County, Tennessee. See Desir v. Steward Health

  Care Sys., LLC, 109 F. Supp. 3d 401, 408 (D. Mass. 2015) (“The

  remaining     claims    all     arise        under     state    law    and     are

  appropriately litigated in state court. . . . Therefore, the

  remaining [claims] are remanded to the state court.”).

  V.    Conclusion

        For the foregoing reasons, the Government’s Motion for

  Summary Judgment is GRANTED. Lundy’s claim against SCHCC is

  REMANDED to the Circuit Court of Shelby County, Tennessee.

        SO ORDERED this _17th_ day of November, 2020.



                                       /s/ Samuel H. Mays, Jr.
                                      SAMUEL H. MAYS, JR.
                                      UNITED STATES DISTRICT JUDGE




                                          19
